Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 1 of 13



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                        )
   GV KB Store LLC et al.,                              )   Case No. 1:20-cv-21815
                                                        )
   Plaintiffs,                                          )   Judge Darrin P. Gayles
                                                        )
                                                        )
   v.                                                   )
                                                        )
   Scottsdale Insurance Company                         )
                                                        )
                                                        )
   Defendant.                                           )
                                                        )

                      DEFENDANT SCOTTSDALE INSURANCE COMPANY’S
                        MOTION TO DISMISS PLAINTIFS’ COMPLAINT
                             AND MEMORANDUM IN SUPPORT

           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendant Scottsdale

  Insurance Company (“Scottsdale”) moves to dismiss Plaintiffs’ Complaint for failure to state a

  claim. Plaintiffs seek coverage under policies that expressly exclude coverage for loss or damage

  resulting from a virus and, in any event, cannot identify any civil authority that precludes access

  to their property. Scottsdale also moves to dismiss for lack of personal jurisdiction pursuant to

  Rule 12(b)(2).

  I.       INTRODUCTION.

           Plaintiffs, two ice cream restaurants in Florida, allege they have policies that provide

  coverage for the business losses they suffered stemming from the SARS-CoV-2 coronavirus and/or

  its resulting disease, COVID-19. However, Plaintiffs’ policies (which are identical) both contain

  a virus exclusion, which expressly excludes coverage in this case:

                    We will not pay for loss or damage caused by or resulting from any
                    virus, bacterium or other microorganism that induces or is capable
                    of inducing physical distress, illness or disease.

                                                    1
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 2 of 13




  See Complaint Exs. A & B (Exclusion Of Loss Due To Virus Or Bacteria § B); see also Policy

  Excerpts attached hereto as Ex. A.

           It is black-letter law that this Court should apply the policy – including the clear and

  unambiguous virus exclusion – as written.           This Court repeatedly has enforced clear and

  unambiguous policy exclusions, including similar mold/bacteria exclusions. See, e.g., United

  Specialty Ins. Co. v. Davis, No. 18-cv-62451-Smith, 2020 WL 1445484 at *3-5 (S.D. Fla. Feb. 19,

  2020) (holding alleged “injuries are excluded from coverage under the Policy by the Mold

  Exclusion”). This Court should do the same here. While the coronavirus is a health concern, this

  is not grounds to rewrite Plaintiffs’ insurance contract. As the Florida Supreme Court has

  cautioned, courts should not “rewrite contracts, add meaning that is not present, or otherwise reach

  results contrary to the intentions of the parties.” Deni Assocs. Of Fla., Inc. v. State Farm Fire &

  Cas. Ins. Co., 711 So. 2d 1135, 1138 (Fla. 1998) (quoting State Farm Mutual Auto. Ins. Co. v.

  Pridgen, 498 So. 2d 1245 (Fla. 1986)).

           In apparent recognition that the virus exclusion plainly bars coverage in this case, Plaintiffs

  do not mention it anywhere in the Complaint. Instead, Plaintiffs allege that their policies provide

  coverage under “Business Income and Extra Expense” and “Additional Coverages-Civil

  Authority” provisions. The virus exclusion, however, plainly applies to and bars coverage under

  these provisions.

           Furthermore, “Business Income and Extra Expense” and “Additional Coverages-Civil

  Authority” coverage only applies where Plaintiffs have been prohibited from accessing their

  premises and where there has been a suspension of operations. See Ex. A, Business Income (And

  Extra Expense) Coverage Form §§ A & A(5)(a). Neither occurred here. Plaintiffs concede that

  their restaurants have been permitted to continue providing customers with take-out and delivery

                                                     2
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 3 of 13



  services. See Compl. ¶ 52.

           Accordingly, Plaintiffs have no claim for coverage under the terms of the Policy, and

  Plaintiffs’ Complaint should be dismissed with prejudice as a matter of law.1

  II.      BACKGROUND.

           A.       Complaint Allegations.

           Plaintiffs GV KB Store LLC and GV Siestakey LLC (collectively “Plaintiffs”) allege they

  “own operate, manage and control restaurants that serve ice cream and related food and

  beverages.” See Compl. ¶ 19. Plaintiffs allege defendant Scottsdale Insurance Company issued

  commercial property insurance policy numbers CPS3308111 and CPS3308113. See Compl. ¶ 23;

  see also Compl. Exs. A & B (collectively, the “Policy” or “Policies”).

           Generally, Plaintiffs allege that the Policies provide coverage under “Business Income and

  Extra Expense” and “Additional Coverages-Civil Authority” provisions. See Compl. ¶¶ 37-39.

  Plaintiffs allege that certain governmental orders from the Florida Governor and the Mayor of

  Miami-Dade County restricted operating times for restaurants “other than for delivery.” See

  Compl. ¶ 48-49. Plaintiffs further concede that they have been permitted to continue operation of

  their restaurants “for take-out and delivery.” See Compl. ¶ 52. Plaintiffs allege that as a “direct

  result of the existence of the national COVID-19 emergency” they have incurred “business income

  loss and other expenses.” See Compl. ¶ 52.

           Based on these allegations, Plaintiffs assert claims for declaratory judgment and

  anticipatory breach of contract. See Compl. Counts I & II. Plaintiffs also seek certification of a

  national class and a Florida subclass of insureds with policies issued by Scottsdale. See Compl.



  1
    Additional grounds to exclude coverage under the Policy exist, including that the coronavirus
  has not caused direct physical damage to the covered property. In filing this motion to dismiss,
  Scottsdale not waiving the right to raise such additional grounds at a later time, if necessary.
                                                   3
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 4 of 13



  ¶¶ 70-71. Notably, Plaintiffs allege they seek a “proposed class of policyholders” whose policies

  “do not include exclusions for pandemics or presence of viruses.” See Compl. ¶ 10. Yet here,

  Plaintiffs’ own Policies contain just such an express virus exclusion.

           B.       Relevant Terms Of The Subject Policies.

           Generally, the Policies provide coverage for “direct physical loss of or damage to Covered

  Property at the premises described in the Declarations caused by or resulting from any Covered

  Cause of Loss.” See Ex. A, Building And Personal Property Coverage Form § A. More

  specifically, the Policies provide coverage for loss of “Business Income” as follows:

                    We will pay for the actual loss of Business Income you sustain due
                    to the necessary "suspension" of your "operations" during the
                    "period of restoration". The "suspension" must be caused by direct
                    physical loss of or damage to property at premises which are
                    described in the Declarations and for which a Business Income
                    Limit Of Insurance is shown in the Declarations. The loss or damage
                    must be caused by or result from a Covered Cause of Loss.

  See Ex. A, Business Income (And Extra Expense) Coverage Form § A. Additional “Civil

  Authority” coverage is provided “[w]hen a Covered Cause of Loss causes damage to property

  other than the property at the described premises . . . caused by action of civil authority that

  prohibits access to the described premises[.]” See Ex. A, Business Income (And Extra Expense)

  Coverage Form § A(5)(a). In short, regardless of provision, the Policies only provide coverage for

  a “Covered Cause of Loss.”

           The definition of a “Covered Cause of Loss,” however, clearly and unambiguously states

  that coverage is not provided for losses excluded from the policy:

                    When Special is shown in the Declarations, Covered Causes of Loss
                    means direct physical loss unless the loss is excluded or limited in
                    this policy.

  See Ex. A, Causes Of Loss – Special Form § A. The Policies, in turn, clearly and unambiguously



                                                     4
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 5 of 13



  exclude losses caused by or resulting from a virus:

                    EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

                    ****

                    A. The exclusion set forth in Paragraph B. applies to all coverage
                    under all forms and endorsements that comprise this Coverage Part
                    or Policy, including but not limited to forms or endorsements that
                    cover property damage to buildings or personal property and forms
                    or endorsements that cover business income, extra expense or action
                    of civil authority.

                    B. We will not pay for loss or damage caused by or resulting from
                    any virus, bacterium or other microorganism that induces or is
                    capable of inducing physical distress, illness or disease.

  See Ex. A, Exclusion Of Loss Due To Virus Or Bacteria §§ A & B (emphasis added).

  III.     APPLICABLE LEGAL STANDARDS.

           A.       Motion To Dismiss.

           To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must proffer

  “more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009). Rather, the complaint must “contain sufficient factual matter, accepted

  as true, to ‘state a claim to relief that is plausible on its face.’” Id. In other words, plaintiffs must

  “nudge their claims across the line from conceivable to plausible.” Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007). Mere “labels and conclusions” or “a formulaic recitation of a cause of

  action’s elements will not do.” Twombly, 550 U.S. at 555. Applying these standards, a complaint

  that fails to allege a plausible claim for relief should be dismissed as a matter of law. See Iqbal at

  679; Twombly at 570.

           B.       Construction Of Insurance Policy Terms.

           Because this case arises out of this Court’s diversity jurisdiction, Florida law governs the

  interpretation of the insurance contract at issue. State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d

                                                     5
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 6 of 13



  1226, 1230 (11th Cir. 2000). “Florida courts start with ‘the plain language of the policy, as

  bargained for by the parties’ . . . ‘[i]f that language is unambiguous, it governs.’” Id. (citing Auto-

  Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000)). “Courts may not put ‘a strained and

  unnatural construction on the terms of a policy in order to create an uncertainty or ambiguity.’ . . .

  There must, in fact, be a ‘genuine inconsistency, uncertainty or ambiguity in meaning.’” Med.

  Imaging Sols. Grp., Inc. v. Hanover Ins. Co., No. 1:18-cv-20132-Gayles/Otazo-Reyes, 2018 U.S.

  Dist. LEXIS 163151 at *4-5 (S.D. Fla. Sept. 21, 2018) (internal quotations omitted). “A provision

  is not ambiguous merely because it requires analysis to interpret.” Id. Furthermore, “[u]nless

  restricted by statute or public policy, insurance companies have the same right as individuals to

  limit their liability and impose conditions upon their obligations.” Canal Ins. Co. v. Giesenschlag,

  454 So. 2d 88, 89 (Fla. 2d DCA 1984); see also Geico Gen. Ins. Co. v. Arnold, 730 So. 2d 782,

  784 (Fla. 3d DCA 1999) (enforcing bodily injury cap for uninsured motorist coverage).

           Lastly, in announcing “the rule to be followed in the interpretation of exclusionary clauses

  in insurance policies,” the Florida Supreme Court has cautioned that courts should not “rewrite

  contracts, add meaning that is not present, or otherwise reach results contrary to the intentions of

  the parties.” Deni Assocs. Of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1138

  (Fla. 1998) (quoting State Farm Mutual Auto. Ins. Co. v. Pridgen, 498 So. 2d 1245 (Fla. 1986)).

  “As a court, we cannot place limitations upon the plain language of a policy exclusion simply

  because we may think it should have been written that way.” Id. at 1139. Indeed, “[a]lthough

  ambiguous provisions are construed in favor of the coverage, to allow for such a construction the

  provision must actually be ambiguous.” Taurus Holdings, Inc. v. United States Fid. & Guar. Co.,

  913 So. 2d 528, 532 (Fla. 2005) (emphasis added).




                                                    6
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 7 of 13



  IV.      THE VIRUS EXCLUSION IN THE POLICIES BARS PLAINTIFFS’ CLAIMS AS
           A MATTER OF LAW.

           This Court must apply the language of the Policies as written. Here, the applicable

  language is clear and unambiguous: the Policies expressly exclude from coverage any loss or

  damage caused by or resulting from a virus. Specifically, the Policies provide as follows: “We

  will not pay for loss or damage caused by or resulting from any virus, bacterium or other

  microorganism that induces or is capable of inducing physical distress, illness or disease.” Ex.

  A, Exclusion Of Loss Due To Virus Or Bacteria §§ A & B (emphasis added). Furthermore, this

  virus exclusion expressly applies to “all coverage under all forms and endorsements” including

  “forms or endorsements that cover business income, extra expense or action of civil authority.”

  Id. There is no ambiguity whatsoever in this language.

           Plaintiffs’ claims fall squarely within the plain language of the Policies’ virus exclusion

  because Plaintiffs allege that their losses were a “direct result” of the coronavirus:

                    25.    Coronaviruses are a type of virus that often cause respiratory
                    diseases in humans . . . .

                    ****

                    27.     Within months of COVID-19 being identified and named,
                    the virus quickly spread from China to other parts of the world,
                    including the United States . . . .


                    ****

                    30.     Transmission of the coronavirus is particularly acute in
                    places the public normally gathers to socialize, eat, drink, shop, be
                    entertained, and go for recreation . . . .

                    ****

                    51.    The civil authority orders expressly state that the closing of
                    non-essential businesses, reductions in permitted operating hours,
                    and social distancing restrictions placed on the public are necessary

                                                     7
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 8 of 13



                    emergency measures to protect the health and safety of all residents
                    in the nation intended to stop the spread of COVID-19 through
                    human-to-human and surface-to-human contact with the virus.

                    52.     The nature of each Plaintiff’s business is food and beverage
                    service to the public and each Plaintiff’s property is a place where
                    individuals socialize and gather in close proximity. As a direct
                    result of the existence of the national COVID-19 emergency
                    Plaintiffs have a physical loss of their property for regular business
                    operations including its food and beverage operations other than
                    for take-out and delivery. The physical loss of the property has
                    resulted in significant business income loss and other expenses.

  See Compl. ¶¶ 25, 27, 30, 51-52 (emphasis added).

           Plaintiffs plainly allege losses resulting from the coronavirus – a “virus . . . that induces or

  is capable of inducing physical distress, illness or disease” – which is a cause of loss or damage

  expressly excluded from coverage under the terms of the Policies. This Court must apply the clear

  and unambiguous Policy language as written. Indeed, this Court and other courts have enforced

  similar mold/bacteria exclusions under Florida law. See, e.g., United Specialty, 2020 WL 1445484

  at *3-5 (holding alleged “injuries are excluded from coverage under the Policy by the Mold

  Exclusion”); Rolyn Cos. v. R&J Sales of Texas, Inc., 671 F.Supp.2d 1314, 1332-1333 (S.D. Fla.

  2009) (enforcing mold exclusion); Boran Craig Barber Homes, Inc. v. Mid-Continent Casualty

  Co., No. 2:06-cv-89, 2009 WL 10670850 at *4-5 (M.D. Fla. Feb. 19, 2009) (“the mold exclusion

  clearly excludes coverage for any damage caused by or expenses incurred in remediating the

  mold”); Clarendon America Ins. Co. v. Taylor Ranch, Inc., No. 8:07-cv-2015-T-17EAJ, 2009 WL

  10671266 at *9 (M.D. Fla. Sept. 21, 2009) (“The Court has examined the Mold Exclusion . . . The

  plain language of the exclusion excludes coverage”); Empire Indemnity Ins. Co. v. Winsett, 325

  Fed. Appx. 849, 850-851 (11th Cir. 2009) (enforcing mold exclusion); see also Hathaway

  Development Co., Inc. v. Illinois Union Ins. Co., 274 Fed. Appx. 787, 792 (11th Cir. 2008)

  (enforcing mold/bacteria exclusion under Georgia law). This Court should apply the virus

                                                      8
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 9 of 13



  exclusion as written and Plaintiffs’ claims should be dismissed as a matter of law.2

  V.       THE CIVIL AUTHORITY PROVISION OF THE POLICIES DO NOT PROVIDE
           COVERAGE TO PLAINTIFFS.

           Even if the virus exclusion somehow did not apply – and it does apply here – Plaintiffs still

  do not have any coverage under the Policies for their alleged losses. Specifically, Plaintiffs do not

  have coverage under the Business Income (And Extra Expense) Coverage Form, which contains a

  “Civil Authority” coverage provision.

           A.       The Virus Exclusion Precludes Civil Authority Coverage.

           No Civil Authority coverage exists here because coverage is excluded by the virus

  exclusion. Specifically, Civil Authority coverage only exists where there is a “Covered Cause of

  Loss.” See Ex. A, Business Income (And Extra Expense) Coverage Form § A(5)(a). A “Covered

  Cause of Loss,” in turn, “means direct physical loss unless the loss is excluded or limited in this

  policy.” See Ex. A, Causes Of Loss – Special Form § A (emphasis added).

           Furthermore, the virus exclusion itself makes clear that it “applies to all coverage under all

  forms and endorsements . . . including but not limited to forms or endorsements that cover property

  damage to buildings or personal property and forms or endorsements that cover business income,

  extra expense or action of civil authority.” See Ex. A, Exclusion Of Loss Due To Virus Or Bacteria

  § A (emphasis added).

           Because the virus exclusion excludes coverage for loss or damage caused by or resulting



  2
     In fact, this Court repeatedly has enforced unambiguous policy exclusions in a variety of
  contexts. See, e.g., First Specialty Ins. Corp. v. GRS Management Associates, Inc., No. 08-81356-
  cv-Marra, 2009 WL 2524613 at *5 (S.D. Fla. Aug. 17, 2009) (“the substance in the swimming
  pool was a viral contaminant and a harmful microbe. Thus, the pollutant exclusion applies here”);
  Nova Casualty Co. v. Waserstein, 424 F.Supp.2d 1325, 1333-1335 (S.D. Fla. 2006) (enforcing
  pollutant exclusion); Century Surety Co. v. Hallandale Beach Service Station LLC, No. 10-214-
  30-cv-Jordan, 2011 WL 13174906 at *4-5 (S.D. Fla. March 21, 2011) (enforcing “harmful
  material” exclusion).
                                                     9
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 10 of 13



  from the coronavirus, there is no “Covered Cause of Loss,” and Plaintiffs have no coverage under

  the Civil Authority provision – or any other provision – of the Policies as a matter of law.

           B.       No Order Has Prohibited Access To Plaintiffs’ Premises.

           Even absent the virus exclusion, no Civil Authority coverage exists because access to

  Plaintiffs’ premises has not been prohibited. Specifically, Civil Authority coverage only exists for

  “the actual loss of Business Income . . . caused by action of civil authority that prohibits access

  to the described premises[.]” See Ex. A, Business Income (And Extra Expense) Coverage Form

  § A(5)(a) (emphasis added).

           Plaintiffs, however, do not (and cannot) allege that access to their locations has been

  prohibited, let alone by any civil authority. To the contrary, Plaintiffs expressly allege that the

  governmental orders from the Miami-Dade County Mayor and the Florida Governor allowed

  restaurants to continue pick-up, take out, and delivery operations. See Compl. ¶¶ 47, 48. In fact,

  the Miami-Dade governmental order cited by Plaintiffs expressly permits restaurants to provide

  “delivery services, pick-up, or take out services” and provides for access to the premises for those

  purposes. See March 17, 2020 Miami-Dade County Emergency Order 03-20 at ¶¶ 1-3 (attached

  as Ex. B). The Florida Governor’s Order cited by Plaintiffs permits restaurants to continue

  operating so long as they limit occupancy to 50%. See Florida Executive Order 20-68 at § 3(A)

  (attached as Ex. C). Consistent with these orders, Plaintiffs expressly admit that they have been

  permitted to continue “take-out and delivery.” Compl. ¶ 52. By their own allegations, Plaintiffs,

  as operators of ice cream restaurants, have not been prohibited from accessing their premises.3



  3
     Plaintiff GV Siestakey LLC is not even located in Miami Dade County and is not subject to the
  Miami-Dade County order cited in the Complaint. See Compl. ¶ 18 (alleging GV Siestakey LLC
  is located in Siesta Key, which is Sarasota County). This Court may take judicial notice of the
  governmental orders cited by Plaintiffs. See Fed. R. Evid. 201(b) (allowing judicial notice of facts
  not subject to reasonable dispute where they are “capable of accurate and ready determination by
                                                  10
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 11 of 13



           C.       Plaintiffs Do Not Allege Damage To Other Property.

           Plaintiffs’ claim for civil authority coverage fails for an additional reason as well: civil

  authority coverage only exists “[w]hen a Covered Cause of Loss causes damage to property other

  than the property at the described premises[.]” See Ex. A, Business Income (And Extra Expense)

  Coverage Form § A(5)(a) (emphasis added). Here, Plaintiffs do not allege damage to any such

  other property.

           In sum, the virus exclusion plainly excludes coverage under the Civil Authority provision

  of the Policies. Even if there were no virus exclusion, Plaintiffs have not and cannot allege that

  access to their premises was prohibited, let alone because of damage to other property.

  Accordingly, Plaintiffs’ claims should be dismissed as a matter of law.

  VI.      PLAINTIFFS HAVE NOT SUFFERED A SUSPENSION OF OPERATIONS.

           The Policies also only provide coverage for business income loss that arises from “a

  necessary ‘suspension’ of your ‘operations.’” See Ex. A, Business Income (And Extra Expense)

  Coverage Form § A. “Suspension,” is defined as the “slowdown or cessation of your business

  activities[.]” Id. at F(6)(a). Here, Plaintiffs do not allege that they have experienced any such

  slowdown or cessation of their business activities. To the contrary, the governmental orders cited

  by Plaintiffs expressly authorize them to continue serving food to the public, and they admit in the

  Complaint that they have done so. See Compl. ¶ 52 (alleging premises remain open for “take-out

  and delivery”). Furthermore, Plaintiffs cannot rely on any reduction in the number of customers

  served because “lessened demand does not constitute a suspension of business.” CSX Corp. v.




  resort to sources whose accuracy cannot reasonably be questioned); see also 10th St. Partners,
  LLC v. Cnty. Comm’n., No. 8:11-cv-2362-T-33TGW, 2012 U.S. Dist. LEXIS 36359 at *2 (M.D.
  Fla. March 19, 2012) (taking judicial notice under Rule 201(b) of a resolution adopted by the
  county government).
                                                   11
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 12 of 13



  North River Ins. Co., No. 3:08-cv-00531-J-25MCR, 2009 WL 10671267 at *6 (M.D. Fla. Sept.

  25, 2009) (citing cases). Based on the plain allegations of the Complaint, there simply has been

  no suspension of operations. Accordingly, no coverage exists and Plaintiffs’ claims should be

  dismissed for this reason as well.

  VII.     ADDITIONAL GROUNDS FOR DISMISSAL.

           In addition to the grounds set forth above, certain of Plaintiffs’ claims also fail for lack of

  personal jurisdiction under Rule 12(b)(2). Specifically, in their Complaint, Plaintiffs purport to

  seek certification of a national class of insureds. See Compl. ¶ 70. Yet, this Court lacks personal

  jurisdiction over the claims of non-forum putative class members. See Bristol-Meyers Squibb Co.

  v. Super. Ct. of Cal., 137 S.Ct. 1773 (2017); see also Wenokur v. AXA Equitable Life Ins. Co.,

  2017 WL 4357916 at *4 n. 4 (D. Ariz. Oct. 2, 2017) (citing Bristol-Meyers Squibb). No class

  exists or should exist, and the non-forum class claims should be dismissed for lack of personal

  jurisdiction.

           Scottsdale acknowledges, however, that this Court previously has addressed this issue and

  has held that Bristol-Meyer does not prohibit the Court from exercising personal jurisdiction over

  non-forum putative class members. See Becker v. HBN Media, Inc., 314 F.Supp.3d 1342, 1344

  (S.D. Fla. 2018). Nonetheless, Scottsdale raises the issue in this brief for the record and in order

  to avoid waiver of the issue in any future proceedings.

  VIII. CONCLUSION.

           As a matter of law and basic contract interpretation, Plaintiffs have no cognizable claims

  for coverage under the Policies. Accordingly, this Court should dismiss Plaintiffs’ claims with

  prejudice because Plaintiffs’ claims cannot be saved through any amendment or re-pleading.




                                                     12
  010-9098-2177/1/AMERICAS
Case 1:20-cv-21815-DPG Document 7 Entered on FLSD Docket 07/28/2020 Page 13 of 13



  Dated: July 28, 2020                 Respectfully submitted,

                                        /s/ Andrew R. Kruppa
                                       Andrew R. Kruppa
                                       Florida Bar No. 63958
                                       E-mail: andrew.kruppa@squirepb.com
                                       Amanda E. Preston
                                       Florida Bar No. 123652
                                       E-Mail: amanda.preston@squirepb.com
                                       SQUIRE PATTON BOGGS (US) LLP
                                       200 S. Biscayne Blvd., Suite 4700
                                       Miami, Florida 33131
                                       Telephone: (305) 577-7000
                                       Facsimile: (305) 577-7001

                                       Aneca E. Lasley (pro hac motion forthcoming)
                                       E-mail: aneca.lasley@squirepb.com
                                       SQUIRE PATTON BOGGS (US) LLP
                                       2000 Huntington Center
                                       41 South High Street
                                       Columbus, Ohio 43215
                                       Telephone: (614) 365-2700
                                       Facsimile: (614) 365-2499

                                       Michael H. Carpenter (pro hac motion forthcoming)
                                       E-mail: carpenter@carpenterlipps.com
                                       CARPENTER LIPPS & LELAND LLP
                                       280 Plaza, Suite 1300
                                       280 North High Street
                                       Columbus, Ohio 43215
                                       Tel: (614) 365-4100
                                       Fax: (614) 365-9145




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 28th of July 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic

  Filing to all counsel of record that are registered with the Court’s CM/ECF system.

                                                      /s/ Andrew R. Kruppa
                                                      Andrew R. Kruppa

                                                 13
  010-9098-2177/1/AMERICAS
